Citation Nr: 1720868	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence was received to reopen the claim for service connection for residuals of left shoulder rotator cuff surgery and bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States National Guard from January 1978 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO declined to reopen a claim for service connection for left shoulder rotator cuff surgery and bursitis.

The appellant provided testimony before the undersigned at a Board videoconference hearing in November 2016.  The transcript of that hearing is a part of the record before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1.  A December 1980 Board decision denied a claim of service connection for a left shoulder disability.  

2.  The evidence obtained subsequent to the December 1980 Board decision, is essentially cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the appellant's claim of service connection for a left shoulder rotator cuff surgery and bursitis.



CONCLUSIONS OF LAW

1.  The December 1980 Board decision is final.  38 U.S.C.A. §§ 4004, 4005 (West 1978) (currently codified at 38 U.S.C.A. 7104, 7105 West (2014)); 38 C.F.R. §§ 3.104, 19.104, 19.194 (1980) (currently codified at 38 C.F.R. §§ 3.104, 20.1100, 20.1105 (2016)).

2.  New and material evidence sufficient to reopen the claim of service connection for a left shoulder rotator cuff surgery and bursitis has not been received.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist requirements with respect to the matters herein decided.  38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In September 2011, the appellant requested records from the VA Medical Center in Cleveland, Ohio, stating that she had received treatment for her shoulder after release from ACDUTRA at this location.  These treatment records are of record and were before the Board in its 1980 decision.  All of the appellant's National Guard records are accounted for, as there are records dating up to the date of separation reflected in her DD-214 paperwork.

II.  New and Material

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. 38 C.F.R. §§ 3.156(c).

Here, the Board last denied service connection for disorders of the left shoulder in December 1980.  Board decisions are final when issued, unless the Board Chairman orders reconsideration.  Reconsideration was not ordered with regard to the Board decision.  Therefore, the December 1980 Board decision became final on December 4, 1980, the date stamped on the face of the decision.  38 U.S.C.A. 7104, 7105 West (2014)); 38 C.F.R. §§ 3.104, 20.1100 (2016).

The evidence before the Board at the time of its 1980 decision consisted of the appellant's service treatment personnel records, Cleveland VA treatment records, treatment records from Mount Sinai Hospital in Cleveland, a November 1979 lay statement from P.N., the transcript of a December 1979 Board hearing and finally, the appellant's DD-214 separation from service document.  

The Board denied service connection on the basis that a left shoulder disability was not demonstrated in service and was not shown after service until 1979.  See 1980 Board Decision at 5.

In September 2011, the appellant provided Cleveland VA medical center treatment records.  These were previously provided in November 1978; and were of record at the time of the Board's decision in 1980.  The records, therefore, are not new.

In November 2011, VA received private treatment records from University Hospital dated October 2011.  These show no complaints or treatment for a left shoulder injury.  They are new and were not before the Board in 1980.  However, because the records make no mention of the injury which is the subject of the claim before the Board, the records are not material.  38 C.F.R. § 3.156(a).

In March 2012 the appellant filed a typed statement recounting the details of the claimed in service injury and attached it to her notice of disagreement.  In November 2016, she appeared before the Board by way of a videoconference hearing.  Here again, the appellant provided details about her treatment and the details of the claimed in service event.  While this evidence is new, it is also cumulative and redundant of evidence previously before the Board.  A narrative detailing the claimed in service event had been provided at the time of the December 1980 Board decision by the Veteran in her own statement, treatment records, hearing testimony, and through a lay witness statement.

The details about the appellant's treatment are also cumulative and redundant in that this information was previously provided and of record for examination by the Board in its 1980 decision.

In conclusion, the evidence associated with the claims file since the last final denial, is not new or material, as it does not relate to the previously unestablished fact of an in service injury or a causal nexus between the appellant's left shoulder disorder and her ACDUTRA.   

As such, the Board finds that new and material evidence sufficient to reopen the appellant's claim for service connection for a left shoulder injury has not been submitted.  Until the appellant meets her threshold burden of submitting new and material evidence sufficient to reopen her claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the claim is denied.



ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for left shoulder rotator cuff surgery and bursitis, has not been received, and, therefore, the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


